Citation Nr: 0023174	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, including as secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cardiac 
disability.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for fibromyalgia and a 
disorder causing multiple joint pain and extremity swelling 
due to an undiagnosed illness.

6.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder prior to February 18, 1998.

7.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disability, as due to undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970, including in Vietnam, and from December 1990 to May 
1991, including in the Southwest Asia theater of operations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in January 1992, December 
1993, and September 1998 by the Department of Veterans 
Affairs (VA) Regional Offices in Phoenix, Arizona and 
Detroit, Michigan.  The veteran's claims are currently under 
the jurisdiction of the Detroit, Michigan Regional Office 
(RO).

The appealed January 1992 rating decision, in pertinent part, 
found new and material evidence had not been received to 
reopen a claim for service connection for a heart disability, 
granted service connection for PTSD and assigned a 10 percent 
evaluation effective from May 25, 1991, and denied service 
connection for a prostate disorder.  Although the veteran had 
also completed an appeal with regard to the January 1992 
denial of service connection for hearing loss, such issue was 
withdrawn from appellate consideration, by the veteran, in a 
writing received on April 9, 1992.  See 38 C.F.R. § 20.204(b) 
and (c).

The December 1993 rating decision appealed denied service 
connection for disability manifested by multiple joint pain.  
Although the veteran expressed timely disagreement in March 
1994 with the December 1993 finding that new and material 
evidence had not been received to reopen a claim for service 
connection for a skin disorder, a statement of the case on 
the issue was not provided until following a rating action in 
August 1997, which denied service connection for a variety of 
disabilities claimed to be due to undiagnosed illness.  A 
statement of the case regarding those claims was issued by 
the RO in October 1998.  A substantive appeal was not 
submitted with regard to those issues within 60 days of 
issuance of the statement of the case.  Consequently, the 
claims of service connection for chronic fatigue, for skin 
rash, for chronic respiratory disease, for gastrointestinal 
disease, for vision loss, for bleeding gums/dental disease, 
and for chronic diarrhea as due to undiagnosed illnesses, as 
denied in December 1993 and August 1997, are not currently in 
appellate status before the Board.

The September 1998 rating decision determinations appealed 
are whether new and material evidence has been received to 
reopen claims of service connection for bilateral hearing 
loss, a gastrointestinal disorder, and a skin disorder, and 
entitlement to service connection for a liver disorder.
 
The veteran requested a hearing before a hearing officer at 
the RO in October 1997.  The record reveals that the veteran 
canceled the hearing request.  Accordingly the veteran's 
claims are ready for review by the Board.

The September 1998 rating decision awarded an increased 50 
percent rating for PTSD effective from February 18, 1998.  A 
statement dated and received in September 1998, from the 
veteran's representative, may be construed as requesting 
either an earlier effective date for the award of an 
increased 50 percent rating, or for the award of service 
connection for PTSD.  The latter issue has not been evaluated 
by the RO and is not inextricably intertwined with any issue 
on appeal.  As such, it is referred to the RO for any 
appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
cardiac disability, and the claims for higher evaluations for 
post-traumatic stress disorder, are the subject of a remand 
following the Order section of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a prostate disorder, 
including as a result of exposure to Agent Orange, is not 
plausible.

2.  A January 1992 rating decision denied service connection 
for bilateral hearing loss disability and the veteran 
withdrew the appeal of that issue.

3.  The evidence received since the January 1992 RO decision 
denying service connection for bilateral hearing loss 
disability is cumulative or redundant of evidence previously 
of record or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The claim for service connection for a liver disorder is 
not plausible.

5.  The veteran's complaints of joint pain and swelling have 
been diagnosed as fibromyalgia and the fibromyalgia 
disability has not been related to the veteran's service.

6.  The veteran did not complete an appeal of an August 1997 
rating decision denial of service connection for 
gastrointestinal disease as due to undiagnosed illness, and a 
skin rash, as due to undiagnosed illness.

7.  The evidence received since the August 1997 denial of 
service connection for gastrointestinal disease as due to 
undiagnosed illness, and a skin rash as due to undiagnosed 
illness, is cumulative and duplicative of evidence previously 
of record, and not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a prostate disorder, 
including as a result of exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  New and material evidence to reopen the veteran's claims 
for service connection for bilateral hearing loss disability, 
gastrointestinal disease as due to undiagnosed illness, and a 
skin disorder as due to undiagnosed illness, has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim for service connection for a liver disorder is 
not well grounded.  38 U.S.C.A. § 5107.

4.  Fibromyalgia was not incurred in or aggravated by active 
service; nor may an undiagnosed illness manifested by signs 
or symptoms of joint pain and swelling be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Specified diseases (i.e. prostate cancer) manifested to a 
compensable degree within the appropriate time period shall 
be granted service connection, even though there is no record 
of such disease in service, for a veteran who was exposed to 
an herbicide agent in service.  38 C.F.R. §§ 3.307, 3.309 
(1999).



I.  Prostate Disorder

The veteran claims that he is entitled to service connection 
for a prostate disorder due to exposure to Agent Orange while 
serving in Vietnam.  

The veteran's service medical records from his first period 
of service, including the March 1970 discharge examination 
report, are silent to any prostate complaints or findings.  

In July 1975, in between his two terms of active service, the 
veteran was treated for prostatic hyperplasia, chronic 
prostatitis, and contracted bladder neck at a private 
facility.  The veteran underwent cystourethroscopy, left 
retrograde pyelogram, and transurethral resection of the 
bladder neck and prostate.

On the veteran's March 1991 Report of Medical History the 
veteran reported that he underwent prostate surgery in 1974.  
The service medical records for the veteran's second period 
of service, including the March 1991 examination report are 
silent to any prostate complaints or findings.

The veteran appeared before a hearing officer at the RO in 
June 1992.  He maintained that he had a prostate disability 
which was aggravated by service in Saudi Arabia.  He reported 
that he urinated frequently when he was in Saudi Arabia.

An August 1993 VA outpatient record indicates that the 
veteran had symptoms of severe prostatism, but the examiner 
was unable to document prostatism.

Prostatic specific antigen (PSA) test performed in January 
1994 was within the normal reference range.

At a December 1994 RO hearing the veteran testified that he 
thought that he had a prostate problem due to exposure to 
Agent Orange in service.  He said that no one had told him 
that his prostate problem was related to his military 
service.  He testified that he had had additional prostate 
surgery at Memorial Hospital the previous February.  The 
veteran stated that he was in the process of obtaining and 
submitting the Memorial Hospital records to VA.

The veteran has claimed that he developed a prostate 
disability due to exposure to Agent Orange during his Vietnam 
service.  As noted above, the regulation 38 C.F.R. § 3.309 
provides presumptive service connection for certain listed 
disabilities for those veteran's exposed to Agent Orange 
during Vietnam.  One of the listed disabilities is prostate 
cancer.  The Board notes that the veteran does not claim, and 
the evidence of record does not show, that the veteran ever 
had prostate cancer.  The regulation does not provide for 
presumptive service connection for any other disability of 
the prostate.  Accordingly, the veteran is not entitled to 
service connection for his prostate disability due to 
exposure to Agent Orange on a presumptive basis.  

The service medical records from the veteran's first period 
of service do not show any disability of the prostate and 
none of the post service medical records have indicated that 
the veteran's prostate problems were in any way related to 
the veteran's first period of service.  On examination during 
his second period of service in March 1991 the veteran was 
noted to have had prostate surgery in the 1970's.  No 
prostate disabilities were noted during the veteran's second 
tour of duty.  The medical evidence fails to show that the 
veteran either developed a new prostate disability during his 
second tour of service between December 1990 and May 1991, or 
that an existing prostate disability was aggravated by his 
second tour of service.  Since there is no medical evidence 
indicating that the veteran has a current prostate disability 
which was incurred in or aggravated by either of his periods 
of service, the veteran's claim for service connection for a 
prostate disorder, including as a result of exposure to Agent 
Orange, is not well grounded and must be denied.

At the December 1994 hearing the veteran stated that he had 
received recent treatment for a prostate disorder at Memorial 
Hospital and that he would submit copies of the treatment 
records from that treatment.  No such records were ever 
received from the veteran.  However, at that time the veteran 
further testified that no one had ever told him that his 
prostate disorder was related to his active service.  
Furthermore, since the veteran's claim is not well grounded, 
VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

II.  Hearing Loss

The veteran maintains that he has bilateral hearing loss due 
to exposure to acoustic trauma in service.  The veteran's 
initial claim for service connection for bilateral hearing 
loss disability was denied in a January 1992 rating decision.  
The veteran submitted a notice of disagreement with that 
decision.  However, on his April 1992 substantive appeal the 
veteran stated that he was not appealing the issue of 
entitlement to service connection for bilateral hearing loss 
disability.  As the appeal was not restored at any time 
within the remainder of the one year period following notice 
of the June 1992 determination, the January 1992 rating 
decision is final with respect to the veteran's claim for 
service connection for bilateral hearing loss disability.  38 
U.S.C.A. § 7105 (West 1991).

The evidence pertinent to the issue of service connection for 
bilateral hearing loss disability of record at the time of 
the January 1992 rating decision included the veteran's 
service medical records and VA medical records.

The April 1968 entrance examination revealed that the veteran 
had auditory thresholds of 0, 0, 0, 40, 35, and 35 decibels 
in the right ear and auditory thresholds of 0, 0, 0, 35, 30, 
and 25 decibels in the left ear at the respective frequencies 
of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  Audiological 
examination on discharge from service in March 1970 revealed 
auditory thresholds of 10, 10, 10, and 10 decibels in the 
right ear and auditory thresholds of 10, 10, 10, and 10 
decibels in the left ear at the respective frequencies of 
500, 1000, 2000, and 4000 Hertz.  The remainder of the 
service medical records from the veteran's first period of 
service reveal no complaints or findings related to the ears.  

On VA Agent Orange examination in February 1985 the veteran 
reported left ear hearing loss.

An April 1987 reserves examination revealed that the veteran 
had auditory thresholds of 10, 5, 40, 45, and 55 decibels in 
the right ear and auditory thresholds of 15, 10, 50, 50, and 
50 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.

The December 1990 entrance examination for the veteran's 
second period of service revealed that the veteran had 
auditory thresholds of 35, 10, 55, 65, 50, and 55 decibels in 
the right ear and auditory thresholds of 20, 15, 60, 60, 65, 
and 80 decibels in the left ear at the respective frequencies 
of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  Audiological 
evaluation on discharge from service in March 1991 revealed 
auditory thresholds of 20, 15, 55, 55, 65 and 55 decibels in 
the right ear and auditory thresholds of 20, 15, 55, 65, 65 
and 75 decibels in the left ear at the respective frequencies 
of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Reports 
of Medical Histories completed by the veteran at the time of 
each of these examinations contain notations of hearing loss.  
The March 1991 physician noted that hearing loss had been 
demonstrated in the past.  

VA audiological evaluation in November 1991 revealed auditory 
thresholds of 10, 55, 65, and 65 decibels in the right ear 
and auditory thresholds of 15, 60, 65, and 65 decibels in the 
left ear at the respective frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The veteran reported significant noise 
exposure.  The veteran was noted to have bilateral high 
frequency sensorineural hearing loss.

As the January 1992 RO denial of service connection for 
hearing loss was not appealed, it is final.  38 U.S.C.A. 
§ 7105 (West 1991).  A previously denied claim will be 
reopened if new and material evidence is submitted in support 
thereof.  38 U.S.C.A. § 5108.  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence pertinent to the veteran's claim for service 
connection for bilateral hearing loss disability submitted 
since the January 1992 rating decision includes VA medical 
records and private medical records.  

A March 1994 private audiological report indicates that the 
veteran had moderate sensorineural hearing loss in the right 
ear and from moderate to severe sensorineural hearing loss in 
the left ear.

A June 1994 private neurological evaluation indicates that 
the veteran had sensorineural hearing loss, possibly noise 
induced.

The veteran's hearing loss was not discussed at the December 
1994 RO hearing.

The veteran was examined by a VA audiologist in June 1995.  
The veteran had symmetrical mild to moderate sensorineural 
hearing loss in both ears.  The veteran reported exposure to 
rifle fire, artillery, sonic boom, and construction equipment 
noise.

In the January 1992 rating action the RO determined that the 
veteran had normal hearing on discharge from his first period 
of service in March 1970.  The RO then found that the veteran 
had hearing loss on entry to his second period of service in 
December 1990 and that the hearing loss was not aggravated 
during the second period of service which ended in May 1991.  
The Board notes that the evidence of record prior to the 
January 1992 rating action indicated that the veteran had 
bilateral hearing loss.  The evidence received since that 
rating decision also indicates that the veteran has bilateral 
hearing loss.  None of the newly submitted evidence provides 
any medical evidence that would indicate the veteran's 
hearing loss disability was incurred in or aggravated by 
either of his periods of service.  All the new evidence is 
merely cumulative and redundant in nature.  Since none of the 
evidence submitted since the January 1992 RO decision is 
material to the veteran's claim, reopening of the claim for 
service connection for bilateral hearing loss disability is 
not warranted.


III.  Liver

The veteran claims that he has a liver disability due to 
medication, Griseofulvin, prescribed by VA in March 1992.  
The veteran asserts that he overheard his doctors saying that 
he should not have been put on that medication.  The veteran 
believes that he is therefore entitled to service connection 
for a liver disorder.

An April 1992 private outpatient treatment record from 
William C. McCabe, M.D., indicates that examination revealed 
no abnormalities of the liver.

VA records reveal that liver function tests taken in August 
1992 were normal.

A July 1994 private outpatient record indicates that the 
veteran had mild and nonspecific elevation of liver function 
tests, with normal SGOT and SGPT.

An August 1995 VA outpatient record indicates that the 
veteran's liver was not enlarged. 

While the veteran believes that he has a liver disorder due 
to VA treatment, as a layperson he is not competent to render 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As noted above, a well-grounded claim 
requires evidence of a current disability.  The medical 
evidence of record fails to show that the veteran has any 
current liver disorder.  Accordingly, the veteran's claim for 
service connection for a liver disorder is not well grounded 
and must be denied.



IV.  Multiple Joint Pain and Extremity Swelling

The Board finds that the veteran's claim for fibromyalgia and 
multiple joint pains and extremity swelling due to his 
service in the Persian Gulf War is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The record does reveal that the veteran served in Southwest 
Asia during the Persian Gulf War for just over three months.  
The veteran's service medical records from December 1990 to 
May 1991 do not reveal any diagnosis of fibromyalgia or any 
disability characterized by multiple joint pains and 
extremity swelling.  On his March 1991 Report of Medical 
History, the veteran checked a box indicating that he had 
experienced swollen or painful joints.  On that same document 
the examiner recorded that the veteran complained of 
arthritis with weather changes.  On his March 1991 
examination for redeployment from Operation Desert Storm the 
veteran was asked if he had had any illness or injury since 
deployment to the Middle East.  The veteran only reported a 
callus of the right big toe.

February 1992 VA outpatient treatment records reveal that the 
veteran complained of pain in the joints, hands, wrists, and 
ankles since being bitten by a bug in Saudi Arabia in 
February 1991.  The assessment included joint pains.  May 
1992 outpatient treatment records reveal that the veteran 
continued to complain of joint pains of the wrists and hands.  
The veteran was examined by a VA rheumatologist in November 
1992.  The veteran complained of pain and swelling over the 
shoulders, wrists, hands, knees and feet, with stiffness all 
day.  The examiner found no swelling of the joints.  The 
impression included symptoms of multiple arthralgias.

On VA examination in February 1993 the veteran complained of 
non-specific joint pains of the ankles, knees, elbows and 
wrists.  The veteran had normal range of motion of the 
joints.  No swelling, redness or other abnormalities were 
found.

A July 1994 private outpatient treatment record indicates 
that the veteran had fibromyalgia.

An October 1994 hospitalization report from Wright Patterson 
Air Force Medical Center contains diagnoses of fibromyalgia, 
probable early osteoarthritis, patellofemoral syndrome on 
left, and mechanical low back pain.

At the December 1994 RO hearing the veteran reported multiple 
joint pains since returning from Saudi Arabia.

The veteran was hospitalized at a VA facility in June 1995 
complaining of polyarthralgias.  

On VA examination in June 1995 the veteran complained of 
pains in all the large joints with attempts to walk.

A September 1995 VA outpatient record notes that the veteran 
had multiple problems, including knee complaints, and no 
obvious diagnosis with workup.

The veteran was afforded a VA examination in April 1996.  The 
veteran complained of generalized aching of the muscles 
without any specific weakness.  He also complained of 
generalized aching of the joints, which was episodic in 
nature.  The diagnoses included depression and chronic 
fatigue syndrome.

In lay statements dated in September, October and December 
1996 the veteran's wife, daughters and sister-in-law stated 
that the veteran began having joint problems following his 
return from service in Saudi Arabia.

Private medical records dated in March 1997 reveal treatment 
for pain and swelling in the right lower extremity.

While the veteran and his family believe that the veteran 
currently has a disability characterized by multiple joint 
pain and swelling of the extremities due to the veteran's 
service in the Persian Gulf, as laypersons they are not 
competent to render a medical opinion.  See Espiritu. 

The Board has considered whether the veteran is entitled to 
service connection for multiple joint pain and swelling of 
the extremities due to an undiagnosed illness.  Service-
connected compensation may be paid to a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
which cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317.  The Board notes that the medical 
evidence of record has attributed the veteran's complaints of 
multiple joint pain and swelling of the extremities to 
fibromyalgia.  Since the veteran's disability has been 
attributed to a known illness, the criteria of 38 C.F.R. 
§ 3.317 do not apply to the veteran.

The Board has also considered whether the veteran is entitled 
to service connection for fibromyalgia.  The March 1991 
Report of Medical History does indicate that the veteran 
reported that he had had swollen or painful joints.  However, 
examination that day did not result in a finding of 
fibromyalgia.  None of the service medical records reveal 
diagnoses or treatment for fibromyalgia or for multiple joint 
pain and swelling.  None of the post service medical records 
have related the veteran's fibromyalgia to his service.  
Since the record does not reveal that the veteran's 
complaints of multiple joint pain and extremity swelling, 
diagnosed as fibromyalgia are related to service, service 
connection for this disability is not warranted and the 
appeal must be denied.  

V. Gastrointestinal Disease and Skin Disease

As noted above, an unappealed August 1997 rating decision 
denied entitlement to service connection for gastrointestinal 
disease and a skin disorder, each as due to undiagnosed 
illness.  As such, the determinations are final, and new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The evidence of record at the time of the August 1997 rating 
decision included service and post-service medical records.  
The service medical records for the veteran's first period of 
service are negative for any complaints or findings relative 
to gastrointestinal disease.  In January 1969, the veteran 
was seen for a rash on his face when the diagnosis was 
allergic rash.  In February 1969, it was noted the rash 
continued, and he was advised to change his soap and pants.  
The remainder of the service medical records for the 
veteran's first period of service are negative for any 
complaints or treatment of a skin disorder, and a skin 
disorder was not complained of or identified on examination 
for separation from service in March 1970.  On enlistment 
examination for his second period of service, in December 
1990, the veteran reported he had or had had skin disease.  
Physical examination of the skin at that time revealed no 
abnormality.  Post-service medical records reflected 
occasional diarrhea and diagnoses of gastric ulcer and 
dermatitis.  Evidence received since the August 1997 rating 
decision consist of duplicate VA and private medical records, 
and private and VA medical records dated in 1998 which show 
current clinical findings and do not address the etiology or 
any relationship to service between any current 
gastrointestinal disease and skin disorder, diagnosed 
including as gastric ulcer and dermatitis.  

As the medical evidence of record has attributed the 
veteran's gastrointestinal and skin disorder complaints to 
known illness, i.e. gastric ulcer and dermatitis, including 
tinea pedis, the criteria of 38 C.F.R. § 3.317 do not apply.  
Further, none of the medical records have related the 
veteran's gastric ulcer or dermatitis to his military 
service.  In view of the foregoing, the Board finds that when 
considering the additional evidence, in conjunction with the 
record as a whole, what was missing at the time of the August 
1997 rating decision, i.e. a nexus between current disability 
and service, has not been met by the additional evidence.  
Hence, new and material evidence has not been received to 
reopen the claims of service connection for gastrointestinal 
disease and a skin disorder, as due to undiagnosed illness.



ORDER

Entitlement to service connection for a prostate disorder, 
including as secondary to exposure to Agent Orange, is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for bilateral 
hearing loss disability is denied. 

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for fibromyalgia, and a 
disorder causing multiple joint pain and extremity swelling 
due to an undiagnosed illness, is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
gastrointestinal disease as due to undiagnosed illness is 
denied. 

New and material evidence not having been submitted, 
reopening of the claim for service connection for a skin 
disorder as due to undiagnosed illness is denied. 


REMAND

The veteran was denied service connection for a cardiac 
disability by rating action in September 1970.  He did not 
appeal that decision and it became final.  Most recently, the 
veteran's request to reopen his claim for service connection 
for a cardiac disability was denied in 1985 by an unappealed 
determination.  The veteran testified at the RO in December 
1994 that he received treatment at Walter Reed Army Medical 
Center for a heart condition in September 1968.  A review of 
the veteran's service medical records does not reveal record 
of such treatment, and no specific attempt to obtain clinical 
records for that date has been made.  The Board notes that VA 
may obtain evidence considered to be in the constructive 
possession of the VA without making a determination as to 
whether a claim is well grounded.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Evidence considered to be in the 
constructive possession of VA includes service medical 
records. 

The veteran seeks a rating in excess of 50 percent for post-
traumatic stress disorder and he seeks a rating in excess of 
10 percent for post-traumatic stress disorder prior to 
February 18, 1998.  On VA examination in May 1998 the veteran 
was noted to be sad and depressed due to post-traumatic 
stress disorder.  He was noted to be working full time.  The 
VA examiner noted that the veteran's global assessment of 
functioning (GAF) score was 50.  

The veteran was examined by Elaine M. Tripi, Ph.D., a 
rehabilitation psychologist, in October 1998.  Dr. Tripi 
stated that based on her examination of the veteran, and a 
review of the veteran's records, it was her opinion that the 
veteran experienced severe symptomatology related to post-
traumatic stress disorder.  She stated that the veteran was 
struggling to continue to work despite his post-traumatic 
stress disorder symptoms and it was her opinion that he might 
be able to better handle his post-traumatic stress disorder 
symptoms if he terminated his employment.  She recommended 
that the veteran commence weekly therapy for treatment of his 
post-traumatic stress disorder symptoms and suggested that he 
consider an inpatient hospitalization to deal with his post-
traumatic stress disorder problems.  Dr. Tripi indicated that 
the veteran had a GAF of 41.  Since Dr. Tripi's report 
indicates that the veteran's post-traumatic stress disorder 
has increased in severity since his last VA examination for 
compensation purposes, the Board is of an opinion that a new 
VA psychiatric examination is necessary in order to determine 
the current nature and extent of the veteran's post-traumatic 
stress disorder for rating purposes.

The Board notes that the claim for a rating in excess of 10 
percent for post-traumatic stress disorder prior to February 
18, 1998 may not be considered at this time.  In a precedent 
opinion, the VA Office of General Counsel stated that in 
cases where there has been a regulatory change, in 
determining the extent of disability existing prior to a 
regulatory change, the Board must consider documents post-
dating the regulatory change.  See VAOGCPREC 3-2000 (April 
10, 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the National 
Personnel Records Center and request that 
a special search be conducted to obtain 
records of the veteran's September 1968 
treatment at Walter Reed Army Medical 
Center.  All documents obtained should be 
associated with the claims file.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for higher 
ratings for his post-traumatic stress 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record. 

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV.  The 
examiner should also be requested to 
offer an opinion concerning the degree of 
the veteran's occupational and social 
impairment due to his service-connected 
disability, to include whether it renders 
him unemployable.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's post-
traumatic stress disorder claims 
considering both the former rating 
criteria for the evaluation of mental 
disorders, 38 C.F.R. § 4.132 (1996), and 
the new schedular criteria for rating 
mental disorders, 38 C.F.R. § 4.130 
(1999), and rate the veteran's disability 
by reference to whichever schedular 
criteria is more favorable to him.  When 
readjudicating the post-traumatic stress 
disorder claims the RO must also take 
into consideration the applicability of 
staged ratings.  See Fenderson v. West, 
12 Vet. App 119 (1999).

5.  The RO should also readjudicate the 
claim of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for a cardiac 
disability.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and the appellant 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals




 

